Name: Commission Regulation (EEC) No 1243/81 of 8 May 1981 altering the export refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/20 Official Journal of the European Communities 9 . 5 . 81 COMMISSION REGULATION (EEC) No 1243/81 of 8 May 1981 altering the export refunds on syrups and certain other sugar products exported in the natural state No 1151 /81 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 3455/80 (2), and in particular the last sentence of the last subparagraph of Article 1 9 (2) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Regulation (EEC) No 1151 /81 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) The refunds to be granted on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1151 /81 are hereby altered to the amounts shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 9 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( i ) OJ No L 359 , 31 . 12 . 1974, p . 1 . (2) OJ No L 360 , 31 . 12 . 1980, p . 17. (3 ) OJ No L 120 , 1 . 5 . 1981 , p . 27 . 9 . 5 . 81 Official Journal of the European Communities No L 125/21 ANNEX to the Commission Regulation of 8 May 1981 altering the export refunds on syrups and certain other sugar products exported in the natural state (ECU/ 100 kg) CCT heading No Description Basic amount per percentage point of sucrose content (') 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups (other than lactose , glucose and maple) : ex II . Other, excluding sorbose 01 029 E. Artificial honey, whether or not mixed with natural honey 01 029 ex F. Caramel made from sugar falling within heading No 17.01 01 029 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : IV. Other (than lactose, glucose and isoglucose syrups) 01029 ( ! ) The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70.